DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9, 11-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 9, the closest prior art of Bailey et al. (2013/0261010) discloses detecting an analyte of interest in a solution that also contains a plurality of magnetic particles. The system includes a first magnet to generate a first magnetic field that forces the magnetic particles in the solution toward an optical sensor with a capture probe. The prior art fails to disclose or make obvious a magnetic actuator configured to generate a variable magnetic field according to a first frequency and move in oscillating way said magnetic particles according to a second frequency bound to the molecules of the analyte which are bound to the probe molecules anchored to at least said sensible area in order to cause a variation of the refraction index probed by the optical radiation in the sensible area and a variation of intensity of the output optical radiation correlated to a concentration of the molecules of the analyte in the sample, wherein said magnetic particles are superparamagnetic particles; wherein the magnetic actuator comprises an electromagnet; wherein said first frequency is comprised between 1 Hz and 1 kHz, and wherein the magnetic actuator is configured to cause a modulation of the intensity of the output optical radiation at the second frequency that is double the first frequency, and in combination with the other recited limitations of claims 1, 9. Claims 2-8, 11-16 are allowed by the virtue of dependency on the allowed claims 1, 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/            Primary Examiner, Art Unit 2886                                                                                                                                                                                             	January 25, 2022